 



EXHIBIT 10.12.2

AMENDMENT

     This AMENDMENT to the EXECUTIVE EMPLOYMENT AGREEMENT effective as of
November 1, 2001, (“Employment Agreement”), by and among Interstate Hotels &
Resorts, Inc. (successor in interest to MeriStar Hotels & Resorts, Inc., the
“Company”), MeriStar Management Company L.L.C. (the “LLC”), and Paul W. Whetsell
(the “Executive”), is hereby entered into on this 13th day of December, 2002 by
and among the parties.

     For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by Executive, the Company, and the LLC, the parties each
agree to amend the Employment Agreement as follows:

     I.     Section 4(a) of the Employment Agreement is hereby deleted and
replaced, in its entirety, as follows:

     “(a) During the Term, the Company and the LLC will pay the Executive a base
salary at an aggregate annual rate of not less than $350,000 per annum, subject
to annual review by the Compensation Committee of the Board (the “Compensation
Committee”), and in the discretion of such Committee, increased from time to
time. Once increased, such base salary may not be decreased. Such salary shall
be paid in periodic installments in accordance with the Company’s standard
practice, but not less frequently than semi-monthly.”

     II.     Section 4(b) of the Employment Agreement is hereby deleted and
replaced, in its entirety, as follows:

     “(b) For each fiscal year during the Term, the Executive will be eligible
to receive a bonus from the Company. The award and amount of such bonus shall be
based upon the achievement of predefined operating or performance goals and
other criteria established by the Compensation Committee, which goals shall give
the Executive the opportunity to earn a bonus of 150% of base salary. However,
such bonus amount will be completely at the Board’s discretion and, unless the
Company performs exceptionally, is expected to be in the 40% of base salary
range.”

     III. Section 4(d) of the Employment Agreement is hereby deleted and
replaced, in its entirety, as follows:

     “(d) The Executive shall be granted 150,000 stock options in the Company on
December 13, 2002 at the then current market price. The options will vest
equally on the first, second and third anniversary of the date of grant. Annual
stock option grants thereafter shall be at the discretion of the Board. The
Executive shall also be granted 150,000 restricted stock shares in the Company
on December 13, 2002 at the then current market price. The restricted stock
shares will vest equally on the first, second and third anniversary of the date
of grant. Annual restricted stock share grants thereafter shall be at the
discretion of the Board.”

     IN WITNESS WHEREOF, the parties hereto have executed this Amendment
effective as of the date first above written.





--------------------------------------------------------------------------------



 

        EXECUTIVE:   INTERSTATE HOTELS & RESORTS, INC.   By:__________________  
  By:__________________ Paul W. Whetsell     Name:       Title:           LLC:  
        MERISTAR MANAGEMENT COMPANY, LLC

By: Interstate Hotels & Resorts, Inc.,
its general partner       By:__________________     Name:     Title:

